

	

		II

		109th CONGRESS

		2d Session

		S. 2344

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2006

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to extend

		  the employer subsidy payment provisions under the Medicare prescription drug

		  program to State Pharmaceutical Assistance Programs.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Existing Drug Coverage Protection

			 Act of 2006.

		2.Medicare subsidy

			 payments to State Pharmaceutical Assistance Programs

			(a)In

			 generalSection 1860D–23 of the Social Security Act (42 U.S.C.

			 1395w–133) is amended by adding at the end the following new subsection:

				

					(e)Subsidy

				paymentThe provisions of section 1860D–22 shall apply to a State

				Pharmaceutical Assistance Program (as defined in subsection (b)) and the State

				offering such Program in the same manner as such provisions apply to

				employment-based retiree health coverage (as defined in subsection (c)(1) of

				such section) and the sponsor of such

				coverage.

					.

			(b)Effective

			 DateThe amendment made by this section shall take effect on

			 January 1, 2007.

			

